DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 4-8, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1-3, 5-6, and 8-20 under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LIN et al. (CN 102525597 B).
Claim Objections
Claim 12 is objected to because it includes claim identifier “(original)” at the end of the claim. The examiner suggest deleting the identifier. 

Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
CN 102525597 B
LIN et al. hereinafter LIN
US 20140329269 A1
Adey et al. hereinafter Adey
US 20040142488 A1
Gierde et al. hereinafter Gierde


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN.
With respect to claim 1, LIN discloses a milling tip (Fig. 1 illustrates cutting device for treating esophagus tumor) comprising: an outer barrel (outer tube 2) having an opening at a first end (as illustrated in Fig. 2, the opening where blade 31 extends out of the outer tube 2 is interpreted as opening at first end), a reservoir member (accommodation space 11) in communication with the outer barrel (accommodation space 11 is within outer tube 2), and a plunger (guiding rod 3) axially positioned within the reservoir member (guiding rod 3 is axially positioned within the accommodation space 11), wherein the plunger comprises an integrated excision blade having a variable size (claim 5 describes the cutting edge of the excision device having inclined angle of 10 degrees to 30 degrees(variable size)).
With respect to claim 2, LIN discloses the milling tip of claim 1, further comprising a first sealing member located at a second end of the outer barrel (Fig. 3 illustrates tube 2 extends 
to the outer peripheral surface of one end (second end) of the containing space 11 can be provided with a limiting ring 21 (sealing member)).  
With respect to claim 3, LIN discloses the milling tip of claim 2, wherein the plunger comprises a threaded portion, wherein the threaded portion of the plunger protrudes from the first sealing member and from the second end of the outer barrel (Fig. 3 illustrates guiding rod 
may have a screw thread, wherein the guiding rod 3 (plunger) protrudes from the first sealing member (limiting ring 21) and from the second end of the tube 2).
With respect to claim 5, LIN discloses the milling tip of claim 1, wherein the excision blade is retractable (as illustrated in Fig. 6 and explained in ¶[0064] the guiding rod 3 of the of the cutting portion 31 is retractable).  
With respect to claim 6, LIN discloses the milling tip of claim 5, wherein the retractable excision blade protrudes from the opening of the outer barrel during a milling operation (¶[0064] discloses driving the conveying rod 3 within containing space 11).
With respect to claim 8, LIN discloses the milling tip of claim 1, wherein the variable size is user selectable (Figs. 6  and 11 illustrate user selectable replaceable cutter heads). 
With respect to claim 9, LIN discloses the milling tip of claim 8, wherein the user selectable variable size comprises stepped size increments (Figs. 6  and 11 illustrate user selectable replaceable cutter heads).
With respect to claim 10, LIN discloses the milling tip of claim 1, wherein the plunger is freely rotatable within the reservoir member (¶[0057] discloses conveying rod 3 rotating within containing space 11).
With respect to claim 11, LIN discloses the milling tip of claim 1, further comprising at least a second sealing member (spacing ring 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over LIN in view of Adey.
With respect to claim 12, LIN discloses the milling tip of claim 1 above. LIN is silent about the reservoir member further comprises a fluid.
Adey, from the same area of invention, discloses the milling tip reservoir member further comprises a fluid (¶[0081] discloses the chamber 115 holds fluid).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LIN with the teachings of Adey so that LIN’s milling tip reservoir member to contain fluid as disclosed in Adey’s invention for the predicable benefit of facilitating the process of tissue dissection and extraction.            
With respect to claim 13, LIN and Adey disclose the milling tip of claim 12 above. Adey further discloses the fluid is a buffer solution (¶[0037] discloses the liquid can contain one or more buffers). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LIN with the teachings of Adey so that LIN’s milling tip reservoir member to contain fluid as disclosed in Adey’s invention for the predicable benefit of facilitating the process of tissue dissection and extraction.            
With respect to claim 14, LIN and Adey disclose the milling tip of claim 12 above. Adey discloses the fluid is dispensed to an excision blade during a milling operation (¶[0037] discloses the liquid is dispensed at an interface between the region of biological material and the extraction tool). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LIN with the teachings of Adey so that LIN’s milling tip reservoir member to contain fluid as disclosed in Adey’s invention for the predicable benefit of facilitating the process of tissue dissection and extraction.            
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIN in view of Gierde.
With respect to claim 15, LIN discloses the milling tips of claim 1 above. LIN is silent about a base for use in a milling instrument, the base comprising: a plurality of milling tip holders for retaining one or more of the milling tips.
Gierde, from the field of extracting an analyte from a sample solution, discloses a base (holder 16) for use in a milling instrument (FIG. 13 depicts an example of a multiplexed extraction system), the base comprising: a plurality of milling tip holders for retaining one or more of the milling tips (¶[0170] discloses the system includes a syringe holder 12 for holding a series of syringes 14 and a plunger holder 16 for engaging the plungers 18 with a syringe pump 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LIN with the teachings of Gierde so that LIN’s invention will have a base holding plurality of milling tips as disclosed in Gierde’s invention in order to perform multiplexing procedure of analyte processing for the predicable benefit of automating the extraction system (¶[0169-0170], Gierde).            
With respect to claim 16, LIN and Gierde disclose the base of claim 15 above. Gierde further discloses one or more wells for receiving one or more collection vials (¶[0170] discloses a sample rack 26 with multiple positions for holding sample collection vials 28); and a fill station that is fillable with a buffer solution (¶[0178] discloses buffer solution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LIN with the teachings of Gierde so that LIN’s invention will have one or more wells on the sample rack 26  as disclosed in Gierde’s invention in order to receive one or more collection vials fillable with buffer solutions for the predicable benefit of automating the extraction system (¶[0169-0170], Gierde).            
With respect to claim 17, LIN disclose the milling tips of claim 1 as illustrated in figs. 1-15 above. LIN is silent about an instrument comprising: a head assembly that includes a milling tip interface; and a base mounted onto the head assembly, wherein the base includes one or more milling tip holders for retaining one or more of the milling tips.
Gierde further discloses an instrument (Fig. 13) comprising: a head assembly (stationary base 36) that includes a milling tip interface (screw 34); and a base mounted onto the head assembly (syringe holder 12), wherein the base includes one or more milling tip holders for retaining one or more of the milling tips (¶[0170] discloses the system includes a syringe holder 12 for holding a series of syringes 14 and a plunger holder 16 for engaging the plungers 18 with a syringe pump 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the cutaneous biopsy device into the holder 12 of  Gierde in order to extract biological samples for the predicable benefit of automating the biological sample extraction process. Doing so reduces the time it takes to take samples individually. 
With respect to claim 18, LIN and Gierde disclose the instrument of claim 17 above. Gierde further discloses the milling tip interface engages a threaded portion of the one or more milling tips (Fig. 13 illustrates screw 34 engages plunger holder 16 and syringe holder to the stationary base 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engage the extraction tool plunger of LIN into screw 34 and plunger holder of Gierde invention in order to hold multiple of syringes and move the syringes with a syringe pump. Doing so automates sample extraction process.  
With respect to claim 19, LIN and Gierde disclose the instrument of claim 17 above. Gierde further discloses a fill station (sample collection vials 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LIN with the teachings of Gierde so that LIN’s invention will have fill station as disclosed in Gierde’s invention in order to receive buffer solutions for the predicable benefit of storing buffer solution that can be used as a wash solution for extraction tool tip (¶[0155], Gierde).            
With respect to claim 20, LIN and Gierde disclose the instrument of claim 19 above. Gierde disclose the head assembly (stationary base 36) is configured to automatically secure the milling tip to the milling tip interface (¶[00170] discloses control of the plungers can be automated to move the plunger rack operation of multiplexed extraction system), and to move the milling tip to the fill station for filling with a predetermined volume of a fluid (Fig 13 illustrates the movement of syringe holder 16 towards vials 28 for extraction/filling by way arrow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LIN with the teachings of Gierde so that LIN’s invention will have fill station as disclosed in Gierde’s invention in order to receive buffer solutions for the predicable benefit of storing buffer solution that can be used during milling process.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861             


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861